Citation Nr: 1311834	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for the service-connected left foot plantar fasciitis.

3.  Entitlement to an initial compensable evaluation prior to April 9, 2010, and in excess of 10 percent thereafter, for the service-connected left knee osteoarthritic changes with history of lateral collateral ligament strain ("left knee disability").


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to November 1984, from March 1991 to September 1991, from October 2001 to October 2003, from May 2004 to September 2004, and from October 2004 to January 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which awarded service connection for bilateral hearing loss, left foot plantar fasciitis, and a left knee disability all rated noncompensable effective from March 2008.  In a May 2012 Decision Review Officer (DRO) decision, the RO awarded an increased 10 percent rating effective April 9, 2010, for the service-connected left knee disability.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran presented testimony before the undersigned Veterans Law Judge in January 2013.  The transcript has been obtained and associated with Virtual VA (VA's electronic database storage).

The Board notes the Veteran withdrew his claim of service connection for a right knee condition.  As such, that matter is no longer in appellate status. 

During the January 2013 Board hearing, the Veteran raised a claim of service connection for tinnitus.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Based on audiometric test results, the service-connected bilateral hearing loss is shown to be productive of disability resulting in at worse a Level I designation in both ears under 38 C.F.R. § 4.85, Table VI, for hearing impairment based on puretone threshold average and speech discrimination, which results in no more than noncompensable rating under Table VII.  

2.  The Veteran's left foot plantar fasciitis is productive of no more than mild symptoms relieved by arch support (shoe inserts).

3.  Prior to April 9, 2010, the service-connected left knee disability was not productive of limited flexion to 60 degrees or limited extension to 5 degrees; there was no objective evidence of painful motion; and there was no evidence of recurrent subluxation or lateral instability.

4.  From April 9, 2010, the service-connected left knee disability while productive of painful motion upon repetitive testing, did not limit flexion to 60 degrees or limit extension to 5 degrees; there has been no evidence of recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 including Tables VI -VII (2012).

2.  The criteria for a compensable rating for the service-connected left foot plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276-5284 (2012).  

3.  The criteria for a compensable rating prior to April 9, 2010, and in excess of 10 percent thereafter, for the service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice in connection with his original claims for service connection by letters dated in June 2008 and July 2008.  The Veteran's claims on appeal arise from his disagreement with the initial disability evaluations assigned following the grant of service connection for left foot plantar fasciitis, bilateral hearing loss, and a left knee disability.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Board would note however, that in January 2009, the RO sent the Veteran a letter notifying him of how VA determines the disability rating.  The RO additionally provided notice of the specific diagnostic criteria used to evaluate the knee, leg and foot.  Thereafter, the claims were readjudicated in the April 2009 statement of the case.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence (post-service VA treatment records), provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board.  

The Veteran submitted additional medical records (mostly duplicative records) after the May 2012 supplemental statement of the case (SSOC) was issued.  Remand for preparation of an additional SSOC is not necessary as the Veteran waived initial review by the RO.  38 C.F.R. § 20.1304(c).  

In July 2008, the RO asked the Veteran to compete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for any private medical treatment for the claimed conditions.  In August 2008, the Veteran submitted an incomplete consent form.  In October 2008, the RO requested that the Veteran complete the consent forms (addresses of the providers and dates of treatment).  The Veteran returned the form unsigned.  He was then asked to sign and return the form with the requested information within 30 days.  He was notified that if he did not return the form within the applicable time period, his claims would be decided using evidence already record.   The Veteran did not return a signed consent form or obtain and send the information himself.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of response after a specific request causes the Board to draw a negative inference from his inaction.  The Board notes the Veteran testified in January 2013 that he has received no current treatment for his left foot, left knee, or hearing loss from private providers from the effective date of service connection.  The Veteran is not prejudiced by a decision on the claims at this time.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  

II. Analysis

The Veteran appealed the decisions that assigned the initial noncompensable ratings for the service-connected left foot plantar fasciitis, left knee disability, and bilateral hearing loss rating, and the Board will now consider whether a higher evaluation is warranted for the disabilities at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).  In May 2012, the RO awarded an increased 10 percent rating for the left knee disability effective from April 9, 2010.  His claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Bilateral Hearing Loss

Historically, service connection was awarded for bilateral hearing loss in a September 2008 rating decision.  An initial noncompensable evaluation was assigned effective in March 2008.  

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).  Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  
In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss warrants a compensable rating.   See 38 C.F.R. §§ 4.3, 4.7; see Fenderson, supra.  

In this regard, a January 2008 audiogram taken during the Veteran's retirement physical contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
35
35
30
LEFT
10
15
10
40
60

The Veteran's right ear manifested an average puretone threshold of 26 decibels and the left ear manifested an average puretone threshold of 31 decibels.  Speech recognition ability scores were not obtained. 

The right ear test results translate to a Level I designation and the left ear tests results translate to a Level I designation under Table VIA for hearing impairment based only on puretone threshold average.  See 38 C.F.R. § 4.85(d).  Together a Level I and a Level I results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

The Veteran was afforded a VA examination in July 2008.  The audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
40
45
LEFT
15
15
15
45
60

The Veteran's right ear manifested an average puretone threshold of 35 decibels and the left ear manifested an average puretone threshold of 33 decibels.  Speech discrimination was 96 percent bilaterally.    

The right ear test results translate to a Level I designation and the left ear tests results translate to a Level I designation under Table VI.  See 38 C.F.R. § 4.85(d).  Together a Level I and a Level I results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

On VA examination in March 2012, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
40
40
50
LEFT
15
15
15
45
60

The Veteran's right ear manifested an average puretone threshold of 38 decibels and the left ear manifested an average puretone threshold of 34 decibels.  Speech discrimination was 98 percent in the right ear and 96 percent in the left ear.      

The right ear test results translate to a Level I designation and the left ear tests results translate to a Level I designation under Table VI.  See 38 C.F.R. § 4.85(d).  Together a Level I and a Level I results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

The Board has considered whether the Veteran's hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  However, at no time during the appellate period did the Veteran's sensorineural hearing loss fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 decibels at each threshold or more.   It also did not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b); the puretone thresholds while were 30 decibels or less at 1000 Hertz, were not 70 decibels or more at 2000 Hertz, in either ear at any time.  38 C.F.R. § 4.86(b).

The Veteran has testified that he did not recall the Maryland CNC Word Test being performed during the most recent examination; however, it is clear from the examination report that the test was conducted.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria or in this case, whether a certain test was performed or the associated results (speech recognition scores).  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including speech recognition testing.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Finally, simply because the Veteran does not recall a test being performed, he has not shown any prejudice due to any examination deficiency.    

The Veteran testified before the Board that he had difficulty hearing the loud speaker at work.  His claim hinges on a mechanical application of specifically defined regulatory standards.  Although the Board is mindful of the Veteran's description of his hearing loss; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  Accordingly, the Veteran's claim of entitlement to a compensable rating must be denied. 

Finally, as was discussed above, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, supra.  In this case, the medical evidence of record, which has been discussed above, supports the proposition that the Veteran's service-connected bilateral hearing loss has not changed appreciably since the Veteran filed his claim in March 2008.  There are no medical findings or other evidence that would allow for the assignment of a compensable disability rating at any time during the period of time here under consideration.  Id. 

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Left Foot Plantar Fasciitis 

The Veteran appealed the decision that assigned an initial noncompensable rating for the left foot plantar fasciitis, and the Board will now consider whether a higher evaluation is warranted for the disability at any stage during the appeal period.  See Fenderson, supra.   

The Veteran's service connected left foot plantar fasciitis  has been rated by analogy as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, for acquired flatfoot.   38 C.F.R. § 4.20.   Under this code section, a noncompensable rating is assigned for mild symptoms relieved by built-up shoes or arch support.  38 C.F.R. § 4.71a.  A 10 percent rating is assigned for moderate flatfoot, weigh-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.   

In order to afford the Veteran the broadest scope of review, and to ensure that the left foot disability is evaluated properly, the Board shall consider the service-connected symptomatology involving the foot under each and every applicable Diagnostic Code that provides rating criteria for evaluating foot disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the currently assigned noncompensable rating is appropriate, and no higher rating is warranted.  38 C.F.R. § 4.7.  

In this regard, upon VA examination in July 2008, the Veteran reported pain at the arch and dorsal lateral left foot.  The pain occurred four times per day and each time lasted for a few minutes.  The pain was localized and characterized as aching.  Pain level was  4/10.  The pain could be elicited by getting up after being off his feet for a while.  It was relieved by moving.  He did not have pain at rest.  He denied weakness, stiffness, swelling, or fatigue.  He denied any current treatment or functional impairment.  

Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The Veteran did not use any assistive device for ambulation.  There was no painful motion, weakness, atrophy, edema, or disturbed circulation.  There was tenderness at the left plantar heel.  There was active motion in the metatarsophalangeal joint of the left great toe.  Gait was within normal limits.  There was pes planus.  There was no valgus present.  There was no forefoot or midfoot malalignment.  There was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  There was tenderness to palpation of the left foot plantar heel.  The left Achilles tendon revealed good alignment.  There was no pes cavus or hammer toes.  Morton's metatarsalgia was not present.  Hallux rigidus was not present.  He did not have any limitation with standing or walking.  He did not require support with his shoes.  

VA outpatient treatment records dated in 2008 and 2009 do contain complaints of left heel pain.  An October 2008 x-ray showed a heel spur.  He began wearing insoles.  He reported having received cortisone injections in the past.  In February 2009, he had an arch splint.  

Upon VA examination in December 2010, the Veteran walked with a normal gait.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  He did not require any assistive device for ambulation.  

The Veteran was afforded an additional VA examination in March 2012.  The Veteran complained of left foot pain, weakness, and difficulty with prolonged standing and walking.  There was no Morton's neuroma.  The Veteran did not have metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  There was no evidence of foot injuries or weak feet.  He did have tenderness over the medial plantar left foot and flat foot.  He used shoe inserts for foot pain.  X-rays showed an inferior calcaneal spur.  

The Veteran testified in January 2013 before the Board and indicated that his foot hurt in the morning when he got out of bed.  He testified that he used inserts and soaked his feet to relieve pain.  

Based on the evidence delineated above, no more than a noncompensable rating is warranted for mild symptoms relieved by arch support.  38 C.F.R. § 4.71a.  A 10 percent rating is not warranted as there has been no objective evidence of the weigh-bearing line over or medial to the great toe, inward bowing of the tendo achillis or pain on manipulation and use of the feet.  Id.   

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's left foot disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  At no time during the appeal period has the medical evidence been shown to support a finding of bilateral weak foot (characterized by atrophy of the musculature, disturbed circulation, or weakness) (Diagnostic Code 5277), claw foot (pes cavus) (Diagnostic Code 5278), metatarsalgia (Diagnostic Code 5279), hallux valgus, (Diagnostic Code 5280), hallux rigidus, severe (Diagnostic Code 5281), hammer toes (Diagnostic Code 5282), malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283), or moderate foot injury (Diagnostic Code 5284).  38 C.F.R. § 4.71a.

"Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Left Knee Disability

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves traumatic arthritis (Diagnostic Code 5010), the disease will be rated on limitation of motion of affected parts, as degenerative arthritis (Diagnostic code 5003).  Similarly, if the knee condition simply involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2012).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The Veteran appealed the decision that assigned an initial noncompensable rating for the left knee disability, and the Board will now consider whether a higher evaluation is warranted for the left knee disability at any stage during the appeal period.  See Fenderson, supra.   In a May 2012 DRO decision, the RO award a 10 percent rating effective April 9, 2010.  His claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.  

The Veteran's service-connected left knee disability has been rated as noncompensable prior to April 9, 2010, and 10 percent disabling thereafter, under Diagnostic Codes 5010 and 5260 for traumatic arthritis.   In order to afford the Veteran the broadest scope of review, and to ensure that the left knee disability is evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the currently assigned noncompensable rating prior to April 9, 2010, and 10 percent rating thereafter, for the left knee disability is appropriate, and no higher ratings are warranted.  38 C.F.R. § 4.7.  At no time during the appeal period has the medical evidence been shown to support separate ratings for limitation of flexion  or extension under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7.  38 C.F.R. § 4.71a. 

In rating the Veteran's left knee disability, the Board notes that there is radiographic evidence of osteoathritic changes of the left knee.  Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under  Diagnostic Code 5003, according to limitation of motion for the joint or joints involved.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  

With regard to the left knee, review of the evidence shows that prior to April 9, 2010, flexion was full (140 degrees) upon VA examination in July 2008.  VA outpatient treatment records dated in September 2008 also show full flexion of the left knee.  This does not meet the criteria established for a compensable rating under Diagnostic Code 5260.  Extension was also full for the left knee prior to April 9, 2010, upon VA examination in 2008 and in treatment records dated in September 2008, which does not meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

Thus, the criteria do not provide for a compensable rating prior to April 9, 2010, for the left knee disability as the limitation of motion is noncompensable under the criteria for rating flexion and extension.  As noted above, when limitation of motion of the knee is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003/5010.  Id.  However, limitation of motion prior to April 9, 2010, was not shown as there was no objective evidence of swelling, muscle spasm, or painful motion.  Id.  Additional separate ratings are also not warranted for limited flexion or extension of the left knee as it does not meet the criteria for a compensable rating.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his left knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, there was no objective evidence of joint function limited by pain during VA examination in 2008.  There was also no evidence of weakness, fatigue, lack of endurance, or incoordination after repetitive use.  The Veteran's complaints of left knee pain are clearly accounted for in the noncompensable rating as the Veteran's limitation of flexion and extension for the left knee does not even meet the criteria for even a compensable rating under Diagnostic Codes 5260 or 5261.  Id.  

From April 9, 2010, the Veteran's flexion was limited at worse to 90 degrees in VA outpatient treatment records dated the same.  Upon VA examination in December 2010, flexion was limited to 95 degrees.  During VA examination in March 2012, flexion improved to 135 degrees.   This does not meet the criteria established for a compensable rating under Diagnostic Code 5260.  Extension was also full for the left knee from April 9, 2010, upon VA examinations in 2010 and 2012,  which does not meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

Thus, the criteria do not provide for a rating in excess of 10 percent from April 9, 2010, for the left knee disability as the limitation of motion is noncompensable under the criteria for rating flexion and extension.  As noted above, when limitation of motion of the knee is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003/5010.  Id.  Limitation of motion from April 9, 2010, was shown as there was evidence of pain on movement after repetitive testing in 2012.   However, additional separate ratings are not warranted for limited flexion or extension of the left knee as it does not meet the criteria for a compensable rating.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his left knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, there was no objective evidence of joint function limited by pain during VA examination in 2010.  There was also no evidence of weakness, fatigue, lack of endurance, or incoordination after repetitive use.   There was no evidence of painful motion during range of motion testing in 2012, though pain on movement was noted after repetitive testing, as well as fatigue.  But the examiner found no evidence of additional limitation of motion after repetitive testing.  There was also no evidence of weakened movement or incoordination.  The Veteran's complaints of left knee pain are clearly accounted for in the 10 percent rating as the Veteran's limitation of flexion and extension for the left knee does not even meet the criteria for even a compensable rating under Diagnostic Codes 5260 or 5261.  Id.  

The Board has considered whether a separate rating is warranted throughout the appellate period (prior to April 9, 2010, and thereafter) under Diagnostic Code 5257; however, despite the Veteran's subjective complaints of giving way of the left knee, there has been no objective evidence of either recurrent subluxation or lateral instability.  Upon VA examination in July 2008, the medial and lateral collateral ligaments were stable, as were the medial and lateral meniscus.  Upon VA examinations in December 2010 and March 2012, there was also no evidence of  subluxation or  dislocation.  The medial and lateral collateral ligaments stability test, the anterior and posterior cruciate ligaments stability test, and the medial and lateral meniscus stability tests were all within normal limits for the left knee.  The left knee has been stable throughout the appeal period.  Thus, a separate rating is not warranted for instability of the left knee.  38 C.F.R. § 4.71a.

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's left knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of the knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage with frequent episodes of locking and effusion into the joint (Diagnostic Code 5258) or impairment of the tibia and fibula (Diagnostic Code 5262) at any time throughout the appeal period.  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that a compensable rating is not warranted for the left knee disability prior to April 9, 2010, or in excess of 10 percent thereafter.  Separate ratings are not warranted for limitation of flexion or extension under Diagnostic Codes 5260 or 5261 at any time during the appeal period.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, other than what are already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Other Considerations

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  While the March 2012 VA examiner opined there was functional limitation at work due to pain and/or weakness as result of the left knee and foot disabilities, which prohibited prolonged standing or walking, the Veteran testified that he did not miss any days off from work due to his service-connected disabilities.  He further testified that he worked a desk job and his employer accommodated him if he needed a break.   As there is no objective evidence of unemployability due to the service-connected disabilities, further consideration of TDIU is not warranted. 

The Board has considered the Veteran's complaints and attributed all potentially service-connected symptoms to one service-connected condition or another.  Mittleider v. West, 11 Vet. App. 181 (1998).  

The discussion above reflects that the symptoms of the Veteran's left foot, left knee and hearing loss disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the left knee and foot disabilities are primarily manifested by pain and limitation of motion due to pain and instability.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion and instability, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  As for hearing loss, the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing, including the loud speaker at work) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The July 2008 examiner specifically noted the Veteran's complaints regarding difficulty hearing on the phone and from 8-10 feet away.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss is denied

Entitlement to an initial compensable evaluation for the service-connected left foot plantar fasciitis is denied.

Entitlement to an initial compensable evaluation prior to April 9, 2010, and in excess of 10 percent thereafter, for the service-connected left knee disability is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


